
	
		III
		110th CONGRESS
		1st Session
		S. RES. 121
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To direct the Senate Legal Counsel to
		  appear as amicus curiae in the name of the Senate in support of the appellee in
		  Office of Senator Mark Dayton v. Brad Hanson.
	
	
		Whereas, in the case of Office of Senator Mark Dayton v.
			 Brad Hanson, No. 06–618, pending in the Supreme Court of the United States, the
			 application of the Speech or Debate Clause, Article I, section 6, clause 1 of
			 the Constitution to suits brought under the Congressional Accountability Act,
			 Pub. L. No. 104–1, 109 Stat. 3 (1995), has been placed in issue; and
		Whereas, pursuant to sections 703(c), 706(a), and 713(a)
			 of the Ethics in Government Act of 1978, 2 U.S.C. 288b(c), 288e(a), and
			 288l(a), the Senate may direct its counsel to appear as amicus
			 curiae in the name of the Senate in any legal action in which the powers and
			 responsibilities of Congress under the Constitution are placed in issue: Now,
			 therefore, be it
		
	
		That the Senate Legal Counsel is
			 directed to appear as amicus curiae on behalf of the Senate in support of
			 Appellee Brad Hanson in Office of Senator Mark Dayton v. Brad Hanson, to
			 protect the Senate's interest in the proper application of the Speech or Debate
			 Clause to civil actions brought under the Congressional Accountability
			 Act.
		
